       Case: 1:18-cv-02093-CAB Doc #: 13 Filed: 11/02/18 1 of 2. PageID #: 58



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DANIEL KARON, individually and on )                   Case No. 1:18-cv-02093-CAB
 behalf of all others similarly situated, )
                                          )            JUDGE CHRISTOPHER A. BOYKO
                  Plaintiff,              )
                                          )
     vs.                                  )            JOINT STIPULATION OF DISMISSAL
                                          )            WITH PREJUDICE
 PROVISION POWER AND GAS LLC, )
 d/b/a QUAKE ENERGY, LLC, ET AL.          )
                                          )
                  Defendants.             )

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

a dismissal of this action in its entirety, with prejudice.

Respectfully submitted,

 /s/ Adam T. Savett                                  /s/ David M. Krueger
 Adam T. Savett (VA73387)                            DAVID M. KRUEGER (0085072)
 adam@savettlaw.com                                  ANTHONY C. SALLAH (0092603)
 Savett Law Offices LLC                              Benesch, Friedlander, Coplan & Aronoff LLP
 2764 Carole Lane                                    200 Public Square, Suite 2300
 Allentown PA 18104                                  Cleveland, Ohio 44114
 Telephone: (610) 621-4550                           T: 216-363-4178 F: 216-363-4588
 Facsimile: (610) 978-2970                           dkrueger@beneschlaw.com
                                                     asallah@beneschlaw.com
 Attorney for Plaintiff
                                                     Attorneys for Defendant Provision Power and
                                                     Gas, LLC
      Case: 1:18-cv-02093-CAB Doc #: 13 Filed: 11/02/18 2 of 2. PageID #: 59



                                 CERTIFICATE OF SERVICE


       This is to certify that the foregoing Joint Stipulation of Dismissal With Prejudice was filed

electronically on November 2, 2018 in accordance with the Court’s Electronic Filing Guidelines.

Notice of this filing will be sent to all properly registered parties by operation of the Court’s

electronic case filing system.



                                                 /s/ Adam T. Savett
                                                 Adam T. Savett
                                                 Attorney for Plaintiff




                                                2

11690574 v1
